933 So. 2d 731 (2006)
ALPHA 2001, INC./OMEGA 2011, L.L.C., Marvin E. Marshall, individually, and Directors, Marvin E. Marshall, Dr. Ray McMurty, and Dan Vinovich, Appellants,
v.
Merrill A. BOOKSTEIN, Appellee.
No. 4D05-2394.
District Court of Appeal of Florida, Fourth District.
July 26, 2006.
*732 Diran V. Seropian of Edna L. Caruso, P.A., West Palm Beach, for appellants.
Daniel S. Rosenbaum and Laurel R. Wiley of Becker & Poliakoff, P.A., West Palm Beach, for appellee.
PER CURIAM.
We affirm the circuit court's finding of civil contempt and its award of attorney's fees. The court had before it sufficient evidence upon which to base its finding that appellants willfully disobeyed multiple court orders. Further, "[i]f a party is found in contempt, it is proper for the court to compensate the injured party by assessing attorney's fees for the contempt proceeding." Levine v. Keaster, 862 So. 2d 876 (Fla. 4th DCA 2003).
We reverse only two aspects of the circuit court's omnibus order and remand for an evidentiary hearing concerning those two issues. First, the court shall determine the number of shares that is equivalent to 6 1/2 percent of the issued and outstanding Alpha 2001 stock as of March 26, 2001. Second, the court shall determine, as of the date the merger became effective, the number of shares of Omega 2011, L.L.C. stock that is equivalent to the number of shares of Alpha 2001 stock determined under issue one. See §§ 607.1106-.1107, Fla. Stat. (2004). The trial court has jurisdiction to order Omega 2011 to issue the requisite number of shares.
Affirmed in part, reversed in part, and remanded.
WARNER, KLEIN and GROSS, JJ., concur.